        Case 3:20-cv-00967-SRU Document 28-1 Filed 07/12/21 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

ALEXANDER MCARTHUR                               :      NO.: 3:20-cv-00967 (SRU)
                                                 :
v.                                               :
                                                 :
DARYL CARGIL, NEW HAVEN POLICE                   :
DEPARTMENT AND THE CITY OF                       :
NEW HAVEN                                        :      JULY 12, 2021

 MEMORANDUM OF LAW IN SUPPORT OF F.R.C.P. 12(b)(6) MOTION TO DISMISS

       The undersigned defendants hereby file their F.R.C.P. 12(b)(6) Motion to Dismiss

the plaintiff’s May 19, 2021 Amended Complaint [Doc. 24], with prejudice. As detailed

below, the plaintiff’s Amended Complaint fails to state a claim upon which relief can be

granted, as the claims are prima facie time-barred on the face of the complaint.

I.     FACTUAL AND PROCEDURAL BACKGROUND

       The pro se plaintiff filed the subject suit on July 13, 2020 [Doc. 1]. On May 5,

2021, the undersigned defendants filed a motion for more definite statement [Doc. 18].

On May 6, 2021 the Court granted the defendants’ motion for more definite statement

and ordered the plaintiff to file an amended complaint by May 27, 2021 [Doc 19]. On

May 19, 2021, the pro se plaintiff filed his Amended Complaint [Doc. 24].

       In his amended complaint, the plaintiff alleges a “[s]exual assault that transpired

in the year of 1997. [When he] was 15 years old.” He alleges that, “Daryl Cargil, drove

on Truman St., of New Haven, where [he] was standing on the corner of – Truman St.

and Washington St., trying to find a friend’s house.” He also alleges that Cargil “pulled

over and parked on the side of [him] . . . [and he] walked to the police vehicle, on the

right side, and looked inside the police vehicle and said, ‘Excuse me, where is Truman

St.’” He then alleges that [Cargil] exited his police vehicle and physically assaulted
        Case 3:20-cv-00967-SRU Document 28-1 Filed 07/12/21 Page 2 of 6




[him]. Finally, he alleges that “Daryl Cargil arrested [him] that evening for Disorderly

Conduct.”

       The plaintiff’s amended complaint also alleges that “[s]hortly after [his] release,

Daryl Cargil saw [him] walking to [his] lonisome [sic.], this time, [he] was enjoying [his]

release.” He further alleges that “Daryl Cargil arrested [him] for another arrest under

false pretense . . . [,which] . . . was for . . . Disorderly Conduct. He alleges that “[s]hortly

after [he] was release[d] of having been falsely arrested by Daryl Cargil, Daryl Cargil

arrested [him] for the 3rd time.” Finally, he alleges, “Daryl Cargil sexual assaulted [him]

on [his] ‘third arrest,’ charged [him] with littering and disorderly misconduct” and then

“never saw Daryl Cargil again.”

II.    LEGAL ARGUMENT

       A.     LEGAL STANDARD

       F.R.C.P. 12 (b) states, “a party may assert the following defenses by motion: (1)

lack of subject-matter jurisdiction; (2) lack of personal jurisdiction; (3) improper venue;

(4) insufficient process; (5) insufficient service of process; (6) failure to state a claim

upon which relief can be granted; and (7) failure to join a party under Rule 19.”

       In considering a motion to dismiss pursuant to Rule 12(b)(6), a court must

“accept the material facts as alleged in the complaint as true and construe all

reasonable inferences in the plaintiff's favor.” Phelps v. Kapnolas, 308 F.3d 180, 184

(2d Cir. 2002) (citing Hernandez v. Coughlin, 18 F.3d 133, 136 (2d Cir. 1994)).

However, “[t]o survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,


                                               2
        Case 3:20-cv-00967-SRU Document 28-1 Filed 07/12/21 Page 3 of 6




570 (2007)). When adjudicating a motion to dismiss under Rule 12(b)(6), the court

considers not only the well-pleaded allegations of the complaint but documents

incorporated by reference and “matters of which judicial notice may be taken.”

Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002); see Gray v. Wesco

Aircraft Holdings, Inc., 454 F. Supp. 3d 366, 382-83 (S.D.N.Y. 2020).

       The Court is obligated to construe pro se pleadings broadly and liberally,

interpreting them so as to raise the strongest arguments they suggest. See Abbas v.

Dixon, 480 F.3d 636, 639 (2d Cir. 2007); Weixel v. Bd. of Educ. of City of New York,

287 F.3d 138, 146 (2d Cir. 2002); Cruz v. Gomez, 202 F.3d 593, 597 (2d Cir. 2000).

This obligation “is especially true when dealing with pro se complaints alleging civil

rights violations.” Weixel, 287 F.3d at 146; see Weinstein v. Albright, 261 F.3d 127, 132

(2d Cir. 2001). However, while the Court construes pro se pleadings liberally, this does

not relieve pro se plaintiffs of the requirement that they plead enough facts to “nudg[e]

their claims across the line from conceivable to plausible.” Twombly, 550 U.S. at 570.

Nor does it relieve them of the obligation to otherwise comply with the pleading

standards set forth by the Federal Rules of Civil Procedure. Saidin v. N.Y.C. Dep't of

Educ., 498 F. Supp. 2d 683, 687 (S.D.N.Y. 2007); see Locicero v. O'Connell, 419 F.

Supp. 2d 521, 525 (S.D.N.Y. 2006) (requiring that pro se litigants allege sufficient facts

to indicate deprivation of a constitutional right).

       “Although the statute of limitations is ordinarily an affirmative defense that must

be raised in the answer, a statute of limitations defense may be decided on a Rule

12(b)(6) motion if the defense appears on the face of the complaint.” Ellul v.

Congregation of Christian Bros., 774 F.3d 791, 798 n.12 (2d Cir. 2014) (citation


                                               3
        Case 3:20-cv-00967-SRU Document 28-1 Filed 07/12/21 Page 4 of 6




omitted); see also Ghartey v. St. John's Queens Hosp., 869 F.2d 160, 162 (2d Cir.

1989) (“Where the dates in a complaint show that an action is barred by a statute of

limitations, a defendant may raise the affirmative defense in a pre-answer motion to

dismiss.”). If it appears from a complaint that the claims are prima facie time-barred, the

burden is on the plaintiff to “plausibly alleg[e] that they fall within an exception to the

applicable statute of limitations.” Twersky v. Yeshiva Univ., 993 F. Supp. 2d 429, 436

(S.D.N.Y. 2014) (citing cases).

       In Connecticut, the three-year limitations period set forth in Conn. Gen. Stat. §

52–577 is applicable to claims asserted under section 1983. See Lounsbury v. Jeffries,

25 F.3d 131, 132-34 (2d Cir. 1994) (“Since Congress did not enact a statute of

limitations governing actions brought under § 1983, the courts must borrow a state

statute of limitations.”).

       B.      THE PLAINTIFF FAILS TO STATE A CLAIM UPON WHICH RELIEF COULD BE
               GRANTED, AS IT IS BARRED BY THE APPLICABLE STATUTE OF LIMITATIONS

       In his amended complaint, the plaintiff alleges actions that took place

approximately 23 years ago. First, he alleges, “[s]exual assault that transpired in the

year of 1997. [When he] was 15 years old.” He also alleges that “Daryl Cargil arrested

[him] that evening for Disorderly Conduct.” Therefore, since the alleged sexual assault

and arrest occurred in 1997, the statute of limitations to bring a 42 U.S.C. § 1983 action

based upon those actions would have run in the year 2000. However, the plaintiff’s

complaint was not filed until July, 2020, twenty years after the statute of limitations had

run. Accordingly, the plaintiff fails to state a claim upon which relief could be granted,

as it is barred by the applicable statute of limitations.



                                               4
        Case 3:20-cv-00967-SRU Document 28-1 Filed 07/12/21 Page 5 of 6




       The plaintiff’s Amended Complaint alleges additional encounters and arrests with

Cargil. However, the plaintiff’s Amended Complaint fails to indicate the dates upon

which any of those encounters and/or arrests occurred. Instead, he continually

indicates that they occurred “shorty after [his] release.” Specifically, he alleges that

“[s]hortly after [his] release, Daryl Cargil saw [him] walking to [his] lonisome [sic.], this

time, [he] was enjoying [his] release.” (emphasis added). He also alleges that

“[s]hortly after [he] was release[d] of having been falsely arrested by Daryl Cargil,

Daryl Cargil arrested [him] for the 3rd time.” (emphasis added). Finally, he alleges,

“Daryl Cargil sexual assaulted [him] on [his] ‘third arrest,’ charged [him] with littering and

disorderly misconduct” and then “never saw Daryl Cargil again.” While the plaintiff fails

to indicate the dates upon which any of those additional encounters and/or arrests

occurred, it is clear that they were around the time of the 1997 incident. Even if they

were five, ten or fifteen years after the 1997 incident (highly unlikely based upon the

plaintiff’s continual use of the phrase soon after his release), any claim based upon

those encounters would still be barred the three-year statute of limitations for a 42

U.S.C. § 1983 claim. Accordingly, the plaintiff fails to state a claim upon which relief

could be granted, as it is barred by the applicable statute of limitations.

III.   CONCLUSION

       For these reasons, the undersigned defendants respectfully request that their

F.R.C.P. 12(b)(6) Motion to Dismiss the plaintiff’s May 19, 2021 Amended Complaint

[Doc. 24], with prejudice, be granted.




                                              5
        Case 3:20-cv-00967-SRU Document 28-1 Filed 07/12/21 Page 6 of 6




                                              DEFENDANTS,
                                              DARYL CARGIL AND
                                              THE CITY OF NEW HAVEN




                                              By /s/ Alan R. Dembiczak
                                                Alan R. Dembiczak
                                                ct25755
                                                Howd & Ludorf, LLC
                                                65 Wethersfield Avenue
                                                Hartford, CT 06114-1190
                                                (860) 249-1361
                                                (860) 249-7665 fax
                                               adembiczak@hl-law.com

                                     CERTIFICATION

       This is to certify that on July 12, 2021, a copy of the foregoing Memorandum of
Law in Support of Motion to Dismiss was filed electronically and served by mail on
anyone unable to accept electronic filing. Notice of this filing will be sent by e-mail to all
parties by operation of the Court’s electronic filing system or by mail to anyone unable
to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may
access this filing through the Court’s CM/ECF System.

Mr. Alexander McArthur
456 Lombard Street
Unit 105
New Haven. CT 06513

Victoria M. E. Church, Esq.
City of New Haven
Office of Corporation Counsel
165 Church Street
New Haven, CT 06510


                                              /s/ Alan R. Dembiczak
                                              Alan R. Dembiczak




                                              6
